Citation Nr: 1011181	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a higher rating for service-connected diabetes 
mellitus, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969 and from February 1972 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the RO that 
continued a 20 percent rating for the service-connected 
diabetes mellitus.  

The Veteran requested a hearing before a Decision Review 
Officer (DRO) in his July 2005 Notice of Disagreement.  He 
subsequently canceled the request by a memorandum of October 
2005.  

The issue of an increased rating in excess of 40 percent is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  


FINDING OF FACT

The service-connected diabetes mellitus is shown to be 
productive of a disability picture that more nearly 
approximates that of the required use of insulin, a 
restricted diet and regulation of activities.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent for 
the service-connected diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 
7913.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the Veteran's claim that the severity of 
his service-connected diabetes mellitus warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  

Note (1) to DC 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
DC 7913).  Noncompensable complications are considered part 
of the diabetic process under DC 7913.  Note (2) provides 
that, when diabetes mellitus has been conclusively diagnosed, 
the adjudicator is not to request a glucose tolerance test 
solely for rating purposes.  38 C.F.R. § 4.119.

The Veteran in this case underwent a VA examination in April 
2005.  The examiner noted that he was not able to mow the 
grass anymore because he would have a low sugar reaction 
along with dizziness, sweating and shakiness.

The VA treatment provider also submitted a note in April 
2005.  He stated that the Veteran was on insulin, a 
restricted diet and regulation of activities.  

In reviewing the record for the initial period of the appeal, 
the Board finds that the service-connected diabetes mellitus 
is shown to be productive of a disability picture more nearly 
resembles the criteria for the assignment of a 40 percent 
rating.  The Veteran requires insulin and a restricted diet 
and now additional impairment approaching the need for him to 
regulate his daily activities.  

A rating higher than 40 percent cannot be granted at this 
time because the current record does not contain evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.

Accordingly, on this record, an increased rating of 40 
percent for the service-connected diabetes mellitus is 
warranted.  

To the extent that this action is favorable to the Veteran 
and further action is being undertaken to address the current 
severity of the service-connected diabetes mellitus, a full 
discussion of VCAA will be deferred pending completion of the 
requested development.  



ORDER

An increased rating of 40 percent for the service-connected 
diabetes mellitus is granted, subject to the regulation 
controlling the disbursement of VA monetary benefits.  



REMAND

The Veteran's last VA examination for diabetes mellitus was 
in April 2005.  

The Board finds that a more current VA examination is needed 
to determine the current severity and control of the service-
connected diabetes mellitus.  

Upon remand, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claim.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to VCAA, VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for diabetes mellitus.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
current severity of his service-connected 
diabetes mellitus.  The claims folder 
must be made available for the examiner 
to review.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
elicit from the Veteran and record a 
complete medical history.  

The VA examiner should reported detailed 
finding referable to the service-
connected diabetes mellitus in terms of 
the rating criteria.  

The examiner also must discuss the 
results of the current laboratory testing 
in order facility the rating of the 
service-connected diabetes mellitus.  

3.  After undertaking all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded with an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  


 Department of Veterans Affairs


